Citation Nr: 1820185	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-22 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral cataracts with vision loss.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, that denied the above claim.
 

FINDING OF FACT

In a statement received on March 17, 2017, the Veteran withdrew his appeal of entitlement to service connection for bilateral cataracts with vision loss.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal with respect to entitlement to service connection for bilateral cataracts with vision loss have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA regulations provide for the withdrawal of an appeal to the Board by the submission of a written request at any time before the Board issues a final decision on the merits.  See 38 C.F.R. § 20.204 (2017).  After an appeal is transferred to the Board, an appeal withdrawal is effective the date it is received by the Board.  Id.  Appeal withdrawals must be in writing and must include the name of the Veteran, the Veteran's claim number, and a statement that the appeal is withdrawn.  Id.  

In March 2017, the Veteran, by and through his representative, submitted written notification of his desire to withdraw his appeal.  See March 17, 2017 Email Correspondence.  The Veteran's request to withdraw his claim is in writing, contains his name and claim number, and clearly expresses his wish to withdraw the appeal.  Id.  As the Board has not yet issued a decision concerning the issue on appeal, the criteria are met for withdrawal of the claim.  38 C.F.R. § 20.204.

When pending appeals are withdrawn, there are no longer allegations of factual or legal error with respect to the issues that had been previously appealed.  In such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C. § 7105(d) (2012).  Accordingly, further action by the Board on the issues is not appropriate and the appeal should be dismissed.  Id.


ORDER

The claim of entitlement to service connection for bilateral cataracts with vision loss is dismissed.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


